[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-15045                ELEVENTH CIRCUIT
                                                               JUNE 15, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 08-00067-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAMES DONNELL ONER,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (June 15, 2010)

Before EDMONDSON, BIRCH and MARTIN, Circuit Judges.

PER CURIAM:

     James Donnell Oner pleaded guilty to knowingly possessing a firearm after
having been convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). The

district court sentenced him to the statutory minimum of fifteen years

imprisonment under the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e), which provides for an enhanced sentence if the offender has three prior

“violent felony” convictions arising from separate occasions. On appeal, Mr. Oner

challenges his sentence, arguing that none of his three prior convictions—namely

two convictions for aggravated fleeing or eluding a police officer in violation of

Fla. Stat. § 316.1935(3)(a) and one conviction for armed robbery in violation of

Fla. Stat. § 812.13(2)(a)1 —constitute a “violent felony” under the ACCA.

                                                I.

      We review de novo whether a defendant’s prior convictions qualify as a

“violent felony” within the meaning of the ACCA. United States v. Canty, 570

F.3d 1251, 1254 (11th Cir. 2009).

      Under the ACCA, the term “violent felony” is defined in pertinent part as

any felony that

      (i) has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or

      (ii) is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of
      physical injury to another.

      1
          The statutes have not been amended since Oner’s convictions.

                                                2
18 U.S.C. § 924(e)(2)(B)(i)-(ii). We have noted that this definition is virtually

identical to the definition of a “crime of violence” under the United States

Sentencing Guidelines § 4B1.2(a)(1)-(2). See United States v. Harris, 586 F.3d

1283, 1285 (11th Cir. 2009). Compare U.S.S.G. § 4B1.2(a)(1)-(2), with 18 U.S.C.

§ 924(e)(2)(B)(i)-(ii). For that reason, the same analysis used to determine whether

an offense qualifies as a “violent felony” under the ACCA is also used to

determine whether an offense qualifies as a “crime of violence” under

§ 4B1.2(a)(1)-(2). See Harris, 586 F.3d at 1285–86.

                                                  A.

      Florida law makes it a second-degree felony for a person to “[d]rive[ ] at

high speed, or in any manner which demonstrates a wanton disregard for the safety

of persons or property” while “willfully flee[ing] or attempt[ing] to elude a law

enforcement officer” in a marked patrol car with its sirens and lights activated.

Fla. Stat. § 316.1935(3)(a). Whether this crime qualifies as a “violent felony”

depends on whether it falls within the ACCA’s so-called “residual clause” in that it

“involves conduct that presents a serious potential risk of physical injury to

another.” See 18 U.S.C. § 924(e)(2)(B)(i)-(ii). As Oner concedes, our precedent

squarely requires us to hold that it does.2



      2
          Oner tells us that he raised this issue to preserve it for possible appellate review.

                                                    3
      In United States v. Orisnord, 483 F.3d 1169, 1183 (11th Cir. 2007), we held

that a conviction under § 316.1935(3)(a) qualified as a “crime of violence” because

it fell within the residual clause of § 4B1.2(a)(2). After reviewing the statutory

language of the offense and noting that the touchstone of a “crime of violence” is

the “‘potential risk’ of injury, rather than actual violence or actual injury,” we

reasoned that

      [t]he dangerous circumstances surrounding a person’s attempt to
      flee from law enforcement coupled with the person’s operation of a
      motor vehicle most assuredly presents a “potential risk of physical
      injury” to others. And the stress and urgency of the situation will
      likely cause the person fleeing to drive recklessly, turning any
      pursuit into a high-speed chase with the potential for serious harm
      to pedestrians, other drivers, and the pursuing officers. Indeed,
      collisions between fleeing vehicles and pedestrians or other
      vehicles sharing the road are common. Moreover, by deliberately
      disobeying a law enforcement officer, the fleeing motorist
      provokes an inevitable, escalated confrontation with the officer
      when he is finally apprehended. “Such a confrontation inherently
      presents the serious potential risk of physical injury because the
      fleeing driver[,] intent on his goal of eluding the officer[,] faces the
      decision of whether to dispel the officer’s interference or yield to
      it.”

Orisnord, 483 F.3d at 1182–83 (quoting United States v. Martin, 378 F.3d 578, 583

(6th Cir. 2004)) (second and third alterations in original) (citations omitted).

      Following our decision in Orisnord, the Supreme Court decided a trilogy of

cases considering whether a prior conviction qualifies as a “violent felony” under

the ACCA’s residual clause. See Chambers v. United States, __ U.S. __, 129 S.

                                            4
Ct. 687 (2009); Begay v. United States, 553 U.S. 137, 128 S. Ct. 1581 (2008);

James v. United States, 550 U.S. 192, 127 S. Ct. 1586 (2007). Those cases

established a categorical approach whereby courts ask whether, based on the

statutory text, the offense of conviction involves purposeful, violent, and

aggressive conduct whose risks for potential injury are similar in degree and kind

to the ACCA’s enumerated offenses of burglary, arson, extortion, and any offense

involving the use of explosives. 18 U.S.C. § 924(e)(2)(B)(ii); United States v.

Harrison, 558 F.3d 1280, 1284–90 (11th Cir. 2009).

      In light of those cases, we again considered in United States v. Harris, 586

F.3d 1283, 1286 (11th Cir. 2009), whether § 316.1935(3)(a) qualifies as “crime of

violence” under § 4B1.2(a)(2). We held that it did, reasoning that the statutory

elements of “willfully flees or attempts to elude” a police officer either at a “high

speed” or with “a wanton disregard for the safety of persons or property” required

purposeful conduct and that the risks flowing from such action presented, like the

enumerated crimes, a serious potential risk of physical injury to others. Harris, 586

F.3d at 1288–89.

      In light of our analysis and holding in Harris, we hold that convictions under

§ 316.1935(3)(a) qualify as a “violent felony” under the ACCA. The district court

thus did not err with respect to Oner’s two convictions thereunder.



                                           5
                                             B.

       Oner’s argument that his conviction for armed robbery under Fla. Stat.

§ 812.131(2)(a) does not qualify as a “violent felony” under the ACCA is likewise

without merit. In United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006),

we held that an armed robbery under Florida law in 1974 “undeniably” qualified as

a violent felony because it “has as an element the use, attempted use, or threatened

use of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i).

The same conclusion unambiguously follows from the face of Florida’s armed

robbery statute today.3 See Fla. Stat. § 812.13(2)(a). That statute requires the

taking of another’s money or property by “the use of force, violence, assault, or

putting in fear” while carrying a firearm or other deadly weapon. Id.

       Perhaps realizing the futility of his argument, Oner mentions that he only

raises it in anticipation of a favorable ruling in United States v. Johnson, __ U.S.

__, 130 S. Ct. 1265 (2010), regarding the scope of offenses that qualify as a

“violent felony.” In Johnson, the Court held that a simple battery under Fla. Stat.

§ 784.03(1)(a)(1), (2)—namely the “[a]ctual[ ] and intentional touch[ing] of

another”—did not have as “an element the use … of physical force” because the

physical force contemplated by the ACCA is “violent force.” Johnson, __ U.S. at


       3
        Florida’s armed robbery statute was amended on October 1, 1987, by redefining the
offense of “robbery.” 1987 Fla. Sess. Law. Serv. 87-317 (West).

                                              6
__, 130 S. Ct. at 1269, 1271. The Court’s holding in no way requires us to revisit

our holding in Dowd.4 The carrying of a firearm or other deadly weapon during a

robbery surely implicates violent force and of the most severe kind.

       The district court thus did not err in finding that Oner’s conviction for

Florida armed robbery qualified as a “violent felony” under the ACCA.

       AFFIRMED.




       4
        The holding in Johnson did not implicate the so-called “residual clause” in 18 U.S.C.
§ 924(e)(2)(B)(ii). It is therefore not relevant to our analysis in Part I.A.

                                               7